DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 1/25/2022 in which claims 1-2, 10-11, and 19-20 have been amended.  Thus, the claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of exchanging funds without significantly more. 
For 101 analysis, Examiner has identified claim 1 that represents the claimed invention described in independent claims 1, 10, and 19.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., scanning, by a camera of a user terminal, a graphic code displayed on a resource exchange terminal; in response to obtaining the graphic code, jumping, by a processor of the user terminal, to a resource exchange interface, wherein the resource exchange interface comprises information of an account of a resource receiver; collecting, by a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, and/or an iris feature collection apparatus of the user terminal, a biological characteristic of a user of the user terminal; identifying, by the processor of the user terminal based on the biological characteristic of the user, information of an account of the user based on a mapping relationship between the biological the resource exchange interface; and according to the information of the account of the resource receiver, the information of the account of the user, and the resource exchange amount, generating, by the processor of the user terminal, a resource exchange request, and sending the resource exchange request to a resource exchange server, causing the resource exchange server to: transfer resources of a first type corresponding to the resource exchange amount from the account of the user to the account of the resource receiver, and after the transfer of the first type of resources is completed, instruct the resource exchange terminal to release resources of a second type corresponding to the resource exchange amount to the user, wherein the second type is different from the first type.  These limitations (with the exception of italicized limitations) describe the abstract idea of exchanging funds which correspond to a Certain Methods of Organizing Human Activity.  The additional limitations of a camera, a user terminal, a resource exchange terminal, a processor, a resource exchange interface, a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, an iris feature collection apparatus, and a resource exchange server do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a camera, a user terminal, a resource exchange terminal, a processor, a resource exchange interface, a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, an iris feature collection apparatus, and a resource exchange server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a camera, a user terminal, a resource exchange terminal, a processor, a resource exchange interface, a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a camera, a user terminal, a resource exchange terminal, a processor, a resource exchange interface, a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, an iris feature collection apparatus, and a resource exchange server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 10 and 19 and hence the claims 10 and 19 are rejected on similar grounds as claim 1.
	Dependent claims 2-9, 11-18, and 20 further define the abstract idea that is present in the independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehew et al., US Patent Application No. 2021/0012423 in view of Yi et al., US Patent Application No. 2019/0204904 in view of La Salle, US Patent Application No. 2021/0374693.
Regarding claim 1, Mehew discloses a resource exchange method, the method comprising: 
scanning, by a camera of a user terminal, a graphic code displayed on a resource exchange terminal; 
in response to obtaining the graphic code, jumping, by a processor of the user terminal, to a resource exchange interface, wherein the resource exchange interface comprises information of an account of a resource receiver; 
collecting, by a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, and/or an iris feature collection apparatus of the user terminal, a biological characteristic of a user of the user terminal;
identifying, by the processor of the user terminal based on the biological characteristic of the user, information of an account of the user based on a mapping relationship between the biological characteristic of the user and the information of the account of the user ([0007]-[0008], [0015], [0033]); 
displaying, at the resource exchange interface, the information of the account of the user; 
obtaining, by the processor of the user terminal, a resource exchange amount input by the user on the resource exchange interface ([0007]-[0008], [0015], [0033]); and 
according to the information of the account of the resource receiver, the information of the account of the user, and the resource exchange amount, generating, by the processor of the user terminal, a resource exchange request, and sending the resource exchange request to a resource exchange server ([0007]-[0008], [0015], [0033]), causing the resource exchange server to: 
transfer resources of a first type corresponding to the resource exchange amount from the account of the user to the account of the resource receiver ([0007]-[0008], [0015], [0033]), and 
after the transfer of the first type of resources is completed, instruct the resource exchange terminal to release resources of a second type corresponding to the resource exchange amount to the user, wherein the second type is different from the first type ([0007]-[0008], [0015], [0033]). 
Mehew does not specifically disclose
scanning, by a camera of a user terminal, a graphic code displayed on a resource exchange terminal; 
in response to obtaining the graphic code, jumping, by a processor of the user terminal, to a resource exchange interface, wherein the resource exchange interface comprises information of an account of a resource receiver; 
collecting, by a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, and/or an iris feature collection apparatus of the user terminal, a biological characteristic of a user of the user terminal;
identifying, by the processor of the user terminal based on the biological characteristic of the user, information of an account of the user based on a mapping relationship between the biological characteristic of the user and the information of the account of the user.
However, Yi discloses
scanning, by a camera of a user terminal, a graphic code displayed on a resource exchange terminal ([0071]-[0072]); 
in response to obtaining the graphic code, jumping, by a processor of the user terminal, to a resource exchange interface, wherein the resource exchange interface comprises information of an account of a resource receiver ([0071]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosure of Mehew with the above-noted disclosure of Yi.  The motivation for combining these references would have been to collect identifier information.
Mehew and Yi do not specifically disclose
collecting, by a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, and/or an iris feature collection apparatus of the user terminal, a biological characteristic of a user of the user terminal;
identifying, by the processor of the user terminal based on the biological characteristic of the user, information of an account of the user based on a mapping relationship between the biological characteristic of the user and the information of the account of the user.
However, La Salle discloses
collecting, by a fingerprint collection apparatus, a voiceprint collection apparatus, a facial information collection apparatus, and/or an iris feature collection apparatus of the user terminal, a biological characteristic of a user of the user terminal ([0152]);
identifying, by the processor of the user terminal based on the biological characteristic of the user, information of an account of the user based on a mapping relationship between the biological characteristic of the user and the information of the account of the user ([0152]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosure of Mehew and Yi with the above-noted disclosure of La Salle.  The motivation for combining these references would have been to authenticate the user.
Regarding claim 2, Mehew discloses wherein the generating a resource exchange request comprises: 
displaying a prompt information interface for confirming the information of the account of the resource receiver ([0007], publishing the one or more users to the first user); and 
in response to a confirmation operation by the user on the information of the account of the resource receiver, generating the resource exchange request according to the information of the account of the resource receiver, the information of the account of the user, and the resource exchange amount ([0007]). 
Regarding claim 3, Mehew discloses wherein the resource exchange interface comprises a confirmation option for confirming the information of the account of the resource receiver; and the confirmation operation comprises a trigger operation on the confirmation option ([0007]). 
Regarding claim 4, Mehew discloses wherein the first type of resources comprises electronic currency, and the second type of resources comprises cash currency ([0006]-[0008]). 
Regarding claim 5, Mehew discloses wherein the resource exchange comprises cross-currency cash withdrawal ([0006]-[0008]). 
Regarding claim 6, Yi discloses 
in response to an operation by a user on the resource exchange terminal, outputting, by a processor of the resource exchange terminal, the graphic code ([0071]).
Mehew discloses
receiving, by the processor of the resource exchange terminal, an instruction issued by the resource exchange server after completing the transfer of the first type of resources ([0007]-[0008]); and
in response to receiving the instruction, releasing, by the processor of the resource exchange terminal, the second type of resources corresponding to the resource exchange amount to the user ([0007]-[0008]). 
Regarding claim 9, Mehew discloses wherein in response to the instruction, releasing the second type of resources corresponding to the resource exchange amount to the user comprises: 
in response to the instruction, outputting to the user through the user interface of the resource exchange terminal a prompt message for releasing the second type of resources corresponding to the resource exchange amount to the user ([0007]-[0008]).
Claims 10-15 and 18-20 are substantially similar to claims 1-6 and 9 and hence rejected on similar grounds.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehew et al., US Patent Application No. 2021/0012423 in view of Yi et al., US Patent Application No. 2019/0204904 in view of La Salle, US Patent Application No. 2021/0374693 in view of Rechtschaffen et al., US Patent Application No. 2021/0056630.
Regarding claim 7, Rechtschaffen discloses 
displaying an user interface on the resource exchange terminal, wherein the user interface comprises a function entry for triggering a resource exchange ([0015]); and 
in response to a trigger operation on the function entry, outputting the graphic code ([0015]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosure of Mehew, Yi, and La Salle with the above-noted disclosure of Rechtschaffen.  The motivation for combining these references would have been to transfer the currency to the digital wallet.
Claim 16 is substantially similar to claim 7 and hence rejected on similar grounds.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehew et al., US Patent Application No. 2021/0012423 in view of Yi et al., US Patent Application No. 2019/0204904 in view of La Salle, US Patent Application No. 2021/0374693 in view of Poray et al., US Patent Application No. 2010/0306154.
Regarding claim 8, Poray discloses 
in response to a scanning operation on the graphic code by the user terminal, outputting a voice prompt for confirming the information of the account of the resource receiver included in the resource exchange interface ([0015]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosure of Mehew, Yi, and La Salle with the above-noted disclosure of Poray.  The motivation for combining these references would have been to confirm the transfer of funds.
Claim 17 is substantially similar to claim 8 and hence rejected on similar grounds.
Response to Arguments
Applicant's arguments filed dated 1/25/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that under Step 2A Prong One that the Applicant submits that amended claim 1 recites elements that integrate the alleged abstract idea into a practical application under Step 2A Prong Two.  Under Step 2A Prong Two, Applicant states that the elements identified above integrate any alleged abstract idea into a practical application.  Specifically, the above-noted elements allow the user terminal to obtain user account information without the need to ask the user to input it at the time of requesting resource exchange.  The techniques safeguard the user account information with biological characteristic by way of a mapping relationship.
Examiner respectfully disagrees and notes that various additional limitations facilitate authentication and identify user’s account.  Authentication is an abstract concept and the use of additional limitations (technology) simply is utilized as a tool to implement the abstract concept.  There is no technical or technology improvement as a result of these additional limitations implementing the abstract concept. If there is an improvement, it is to an abstract idea of safeguarding the user account information.  Improvement to an abstract idea does not transform an abstract idea into a patent eligible subject matter.  Thus, these arguments are not persuasive.
With respect to the rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments are moot in view of new grounds of rejection presented above in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693